DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         SHEENA MURPHY,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-319

                             [May 20, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen M. McHugh, Judge; L.T. Case Nos. 19-
000042AC10A and 19000795MM10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.